DETAILED ACTION
Formal Matters
Claims 1-23 are cancelled.  Claims 31-42 are new.  Claims 24-42 are pending and under examination.

Priority
The instant application is a continuation-in-part of PCT/US21/12540 filed on 1/7/2021, which is a continuation of US 16/900,816 filed on 6/12/2020, which is a continuation-in-part of 16/736,546 filed on 1/7/2020, which is a continuation-in-part of PCT/US18/41163 filed on 7/7/2018, which claims priority from US provisional application 62/530,045 filed on 7/7/2017.  US 16/900,816 claims priority from US provisional applications 63/004,858 filed on 4/3/2020 and 62/861,810 filed on 6/14/2019.  PCT/US21/12540 filed on 1/7/2021 is a continuation of 16/736,546.  
These former applications do not provide for inclusion of an absorbent applicator for the composition or a medical countermeasure for a chemical weapon packaged for administering.  Thus, the examiner searched for prior art based on the instant filing date of 5/21/2021.  

Information Disclosure Statements
	The information disclosure statements filed on 07/30/2021, 11/29/2021 and 12/02/2021 have been considered by the examiner.  

Election/Restrictions
Applicant’s election without traverse of Group I (now claims 24-42) in the reply filed on 02/18/2022 is acknowledged.
Applicant has cancelled claims to the non-elected invention of group II.  

Claim Objection
	Claim 41 is objected to for the use of “or” in the Markush group rather than “and”.  The appropriate wording for a Markush group is “selected from the group consisting of A, B and C”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-26, 28, 30, and 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bui WO 2020069079 (4/2020).  
Bui teaches an “invention describes to compositions useful to stabilize peracetic acid, acetic acid and hydrogen peroxide compositions with polymeric phosphonic acid resins or with 1-hydroxyethylidene-1,1,-diphosphonic acid associated with the interior surface of a container to stabilize the peracetic acid, acetic and hydrogen peroxide compositions” (abstract).  Bui teaches:

    PNG
    media_image1.png
    332
    519
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    771
    543
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1037
    501
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    176
    486
    media_image4.png
    Greyscale

Bui teaches sodium dodecyl sulfate (paragraph 50).  
Bui teaches containers (claim 13 of Bui and paragraphs 115-123).  Bui teaches bottle (paragraph 242).  
Applicators like wipes, cloth and sponges in Bui use their absorbent properties to saturate with the composition for use.  
One of ordinary skill in the art at the time of instant filing would have included adsorbent materials such as wipes, cloth and sponges for wiping the composition onto surfaces by teachings of Bui that provide for wiping the formulation on surfaces and materials like paper and fabric that the composition can be applied to.  Bui provides for overlapping ranges of the claimed ingredients, and thus, would work within said ranges and provide compositions of the instant claims (see MPEP 2144.05).  

Claims 24, 25, 32, 33, and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942. 
Man teaches a stabilizing peracid composition with a metal salt (abstract).  Thus, the stabilizing formulation is shelf-stable.  Man teaches the peracid in a group that contains peroxyacetic acid and other related peroxycarboxylic acids (claims 1 and 2 of Man).  Man teaches magnesium acetate tetrahydrate and other magnesium salts (claim 4 of Man).  Man 
One of ordinary skill in the art at the time of instant filing would have included adsorbent materials such as wipes (made of fabric or paper) for wiping the composition onto surfaces by .  

Claims 26, 28 and 30 in addition to Claims 24, 25, 32, 33, and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942 and Mittelstaedt US 20050229344. 
Man teaches the claims as discussed above.
Man does not teach saturating an absorbent article with the composition and storing saturated absorbent articles in a bottle or pouch.  
Mittelstaedt teaches cleaning substrates saturated with cleaning composition that is stored in pouches, bags, cannisters or jars (paragraph 68 and figures).  Mittelstaedt teaches suitable peroxide antimicrobials (paragraph 88).  The teachings of bags, cannisters and jars would allow for not just storage containers, but those to dispose of products (a container has multiple possible utilities like storage or disposal of waste).  
One of ordinary skill in the art at the time of instant filing would have utilized absorbable substrates to saturated with disinfecting composition and storage devices of the instant claims to keep such disinfectant articles until use based on the combined teachings of the references.  As these saturated absorbable substrates and storage containers were used in the prior art for applying disinfecting/cleaning compositions, one of ordinary skill in the art would use them for applying formulations of Man.  Thus, there was a reasonable expectation of success in combining the references to produce the kits of the instant claims. 

Claim 27 in addition to Claims 24, 25, 32, 33, and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942 and Orffeo US 20090144925.  
Man teaches the claims as discussed above.
Man does not teach a mitt as the absorbent article/substrate.
Orffeo teaches “A novel disposable hand-mounted product for applying substances configured for one or more predetermined tasks, for wiping or polishing various surfaces, and/or for removing undesirable substances from various surfaces is provided” (abstract). Orffeo teaches using the product to apply task substances/solutions (abstract).   Orffeo provides for textile materials that are absorbent (paragraph 52).  
One of ordinary skill in the art at the time of instant filing would have used an absorbent mitt to apply formulations to surfaces such as for disinfection as Orffeo provides for such a mitt to be an acceptable article to apply various formulations to surfaces for treatment.  Thus, there is a reasonable expectation of success in combining the teachings of the prior art to achieve the instantly claimed invention.  

Claim 29 in addition to Claims 24, 25, 32, 33, and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942 and Osovsky et al (Environmental Science and Technology, 2014, volume 48, pages 10912-10918).
Man teaches the claims as discussed above.
Man does not teach a nerve agent antidote packaged for administering to the exposed subject.

One of ordinary skill in the art at the time of instant filing would have included an antidote (something to take away or deactivate the toxic agent) along with a formulation having hydrogen peroxide by the teachings of Osovsky that provides that activated carbon adsorbs the nerve agent while the hydrogen peroxide formulation like that in Man will aid in the decontamination of the nerve agent adsorbed to the activated carbon.  Thus, there is a reasonable expectation of success in making kits that would have both activated carbon to remove nerve agent along with a formulation having peroxide to decontaminate the nerve agent by the combined teachings of the references.  

Claims 26, 28, 30 and 31 in addition to Claims 24, 25, 32, 33, and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942 and Sherry US 20050153857. 
Man teaches the claims as discussed above.
Man does not teach saturating an absorbent article with the composition and storing saturated absorbent articles in a bottle or pouch.  Man does not teach towelettes.  
Sherry teaches cleaning liquid compositions on a substrate (abstract).  Sherry teaches premoistened wipes (wipes that have been moistened/saturated with the composition) (paragraph 2).  Sherry teaches wipes that are towels (towelettes) (paragraph 151).  Sherry teaches wipes piled in a pouch, container or box (paragraph 160 and paragraph 277).  The teachings of 
One of ordinary skill in the art at the time of instant filing would have utilized absorbable substrates to saturated with disinfecting composition and storage devices of the instant claims to keep such disinfectant articles until use based on the combined teachings of the references.  As these saturated absorbable substrates and storage containers were used in the prior art for applying disinfecting/cleaning compositions, one of ordinary skill in the art would use them for applying formulations of Man.  Thus, there was a reasonable expectation of success in combining the references to produce the kits of the instant claims. 

Claims 24, 25, and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Matta US 20160174553 (June 2016).  
Matta teaches kits with compositions that include hydrogen peroxide, organic acid, chelator, surfactant and less than 0.1 wt% of anticorrosive agent (abstract).  Matta teaches peracetic acid in the formulation in concentrations of 5 wt% to 10 wt% of the composition (claims 2 and 4 of Matta).  Matta teaches acetic acid as the organic acid that is at least 3 wt% of the composition (claim 10 of Matta).  Matta teaches hydrogen peroxide from 10 to 50 wt% of the composition (claim 8 of Matta). Matta teaches a composition with “a. hydrogen peroxide, present in a concentration of about 20 wt. % to about 26.0 wt. %; b. acetic acid, present in a concentration of about 9.0 to about 11.0 wt. %; c. peracetic acid, present in about 6.8 wt. % to about 7.5 wt. % of the composition; d. Dequest® 2010, present in a concentration of about 1.0 wt. %; and e. Pluronic® 10R5 surfactant block copolymer, present in a concentration of about 2.0 wt. %; wherein the composition comprises less than about 0.1 wt. % of an anticorrosive 
One of ordinary skill in the art at the time of instant filing would have included adsorbent materials such as wipes (made of fabric or paper) for wiping the composition onto surfaces by teachings of Matta that provide for wiping the formulation on surfaces and materials like paper and fabric that the composition can be applied to.  Matta provides for overlapping ranges of the claimed ingredients, and thus, would work within said ranges and provide compositions of the instant claims (see MPEP 2144.05).  

Claims 26, 28, 30 and 31 in addition to Claims 24, 25, and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Matta US 20160174553 (June 2016) and Sherry US 20050153857.  
Matta teaches the claims as discussed above.  
Matta does not teach saturating an absorbent article with the composition and storing saturated absorbent articles in a bottle or pouch.  Matta does not teach towelettes.  
Sherry teaches cleaning liquid compositions on a substrate (abstract).  Sherry teaches premoistened wipes (wipes that have been moistened/saturated with the composition) (paragraph 2).  Sherry teaches wipes that are towels (paragraph 151).  Sherry teaches wipes piled in a pouch, container or box (paragraph 160 and paragraph 277).  The teachings of containers and boxes would allow for not just storage containers, but those to dispose of products (a container or box has multiple possible utilities).  
. 

Claim 27 in addition to Claims 24, 25, and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Matta US 20160174553 (June 2016) and Orffeo US 20090144925.  
Matta teaches the claims as discussed above.
Matta does not teach a mitt as the absorbent article/substrate.
Orffeo teaches “A novel disposable hand-mounted product for applying substances configured for one or more predetermined tasks, for wiping or polishing various surfaces, and/or for removing undesirable substances from various surfaces is provided” (abstract). Orffeo teaches using the product to apply task substances/solutions (abstract).   Orffeo provides for textile materials that are absorbent (paragraph 52).  
One of ordinary skill in the art at the time of instant filing would have used an absorbent mitt to apply formulations to surfaces such as for disinfection as Orffeo provides for such a mitt to be an acceptable article to apply various formulations to surfaces for treatment.  Thus, there is a reasonable expectation of success in combining the teachings of the prior art to achieve the instantly claimed invention.  

29 in addition to Claims 24, 25, and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Matta US 20160174553 (June 2016) and Osovsky et al (Environmental Science and Technology, 2014, volume 48, pages 10912-10918).    
Matta teaches the claims as discussed above.
Matta does not teach a nerve agent antidote packaged for administering to the exposed subject.
Osovsky teaches decontamination of adsorbed chemical warfare agents on activated carbon using hydrogen peroxide solutions (abstract and results and discussion).  The activated carbon is a nerve agent antidote that removes nerve agents by adsorbing them.  
One of ordinary skill in the art at the time of instant filing would have included an antidote (something to take away or deactivate the toxic agent) along with a formulation having hydrogen peroxide by the teachings of Osovsky that provides that activated carbon adsorbs the nerve agent while the hydrogen peroxide formulation like that in Matta will aid in the decontamination of the nerve agent adsorbed to the activated carbon.  Thus, there is a reasonable expectation of success in making kits that would have both activated carbon to remove nerve agent along with a formulation having peroxide to decontaminate the nerve agent by the combined teachings of the references.  

Claim 42 in addition to Claims 24, 25, and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Matta US 20160174553 (June 2016) and Alarcon et al (Magnesium Research, 2014, volume 27, pages 57-68).  
Matta teaches the claims as discussed above.  Matta teaches a disinfectant composition (paragraph 1 of Matta). 

Alarcon provides that magnesium chloride has antimicrobial properties in the presence of anionic bases like acetate (abstract).
Thus, one of ordinary skill in the art at the time of instant filing would have included magnesium chloride into disinfectant formulations of Matta having acetic acid/acetate to obtain a formulation with increased disinfectant ability with a reasonable expectation of success as both references provide for disinfectant/antimicrobial properties (MPEP 2144.06).  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK V STEVENS/Primary Examiner, Art Unit 1613